IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY S. MORIARTY,                    NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-2736

SECOND JUDICIAL CIRCUIT,

     Respondent.
___________________________/

Opinion filed August 25, 2017.

Petition for Issuance of Injunction -- Original Jurisdiction.

Timothy S. Moriarty, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, RAY, and JAY, JJ., CONCUR.